A motion to dismiss has been filed by defendant in error in which he alleges several grounds for dismissal. One ground alleged is that no writ of error was sued out by plaintiff in error within six months from the date of the entry of the judgment in the trial court. Under the rule announced by this court in Edward Porter et al. v. Eck E. Brook, 21 Okla. 885,97 P. 645, and in H. K. Bickford v. Stanley R. Bruce et al.21 Okla. 892, 97 P. 648 the motion to dismiss in this case should be sustained upon this ground, and it is unnecessary to notice the other grounds set out in the motion.
The motion to dismiss is sustained.
Williams, C. J., and Dunn, Kane and Turner, JJ., concur. *Page 265